Citation Nr: 1242844	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for the Veteran's service-connected acquired psychiatric disorder, rated as 10 percent disabling prior to June 6, 2007; and as 30 percent disabling from June 6, 2007 to January 24, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO). 

In a November 2011 rating decision, the RO increased the Veteran's rating for his disability to 70 percent and granted a TDIU, effective January 24, 2011.  In a September 2012 brief, the Veteran's representative stated that he was satisfied with that rating and only wished to appeal the issue of entitlement to an increased rating for the period prior to that date.  

The Veteran testified before a Decision Review Officer at the Jackson RO in August 2006.  A transcript from that hearing has been associated with the Veteran's claims folder.  

As noted in its previous decision, since the Veteran has been diagnosed as suffering from both depressive disorder and posttraumatic stress disorder, the Board shall simply refer to the Veteran's disability as an acquired psychiatric disorder.  

This case has been before both the Board and the Court of Appeals for Veterans Claims (Court).  The Board initially denied the Veteran's claim in an August 2009 decision.  The Veteran appealed to the Court.  In May 2010, the Court approved a Joint Motion for Remand that vacated the Board's decision and remanded the case to the Board for further action.  In accordance with that Joint Motion, the Board remanded the Veteran's claim in June 2011.  The case has now returned to the Board.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  Prior to January 3, 2006, the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity, but not in occupational and social impairment with deficiencies in most areas.

2.  Since January 3, 2006, the Veteran's psychiatric symptoms have resulted in occupational and social impairment with deficiencies in most areas.  

3.  Prior to January 3, 2006, the evidence shows that the Veteran was employed.  

4.  Since January 3, 2006, the evidence shows that the Veteran is unable to work on account of his service-connected psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The criteria for an increased, 50 percent rating for the period prior to January 3, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2012).

2.  The criteria for an increased, 70 percent rating for the period from January 3, 2006 to January 24, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 DC 9411.

3.  Prior to January 3, 2006, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).

4.  From January 3, 2006, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in a September 2005 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to the claim on appeal.  He also testified before a Decision Review Officer in August 2006.  

As noted above, a March 2010 Joint Motion vacated the Board's decision, finding that it did not support its decision with adequate reasons and bases.  In response, the Board remanded the Veteran's claim in June 2011.  Specifically, the Board ordered that the Veteran's updated VA treatment records be obtained and that the Veteran undergo a new VA examination.  

In reviewing the Veteran's claims file, it is clear that each directive from the Board's June 2011 remand has been accomplished.  The Veteran's updated VA treatment records have been associated with his claims folder, and he underwent a new VA examination that formed the basis for his current rating.  The Board thus finds substantial compliance with its June 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  Further, in its decision below, the Board has responded to the specific problems highlighted by the Joint Motion.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran sought service connection for PTSD in a November 2004 claim.  Though the RO initially denied his claim, it later granted service connection for depressive disorder with PTSD features in a September 2005 decision, assigning a disability rating of 10 percent.  The Veteran filed a Notice of Disagreement with regard to the rating assigned.  The RO issued a Statement of the Case in March 2006, and the Veteran filed a timely Substantive Appeal.  He testified before a Decision Review Officer in August 2006.  

In August 2009, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed to the Court, and in March 2010, the Court approved a Joint Motion for Remand that vacated the Board's decision and remanded the case.  In response, the Board remanded the Veteran's claim in June 2011 for further development.  In November 2011, the RO assigned an increased rating to 70 percent for the Veteran's disability, effective from January 2011.  TDIU benefits also were assigned effective from that date.  The case has now returned to the Board.  

The Veteran's acquired psychiatric disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent rating is assigned with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Since the issue in this case is entitlement to an increased rating, the present level of his disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's rating has already been staged here, the Board must review the propriety of both the dates of the stage as well as the ratings assigned.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Again, the Veteran seeks an increased initial rating for his acquired psychiatric disorder for the period prior to January 2011.  For the reasons that follow, the Board finds that an increased rating is warranted.  

The evidence in this case consists of VA and private medical treatment, statements and letters from the Veteran, and letters from the Veteran's friends, family, and coworkers.  This evidence is summarized below.  

A November 2004 VA mental health note reflects that the Veteran described himself as being "in crisis" at the time he scheduled his appointment, but stated that his situation had improved.  He was assigned a GAF score of 70.  

The Veteran first underwent a VA examination in January 2005.  In that examination, the Veteran stated that he was depressed but had never been suicidal. He denied suffering from nightmares or flashbacks.  He stated that he had been fired from 12-15 jobs, and that he had difficulty in maintaining social and family relationships.  He stated that he was suffering from moderate symptoms. 

Upon examination, the Veteran was alert and oriented to time, place, and person.  His mood was appropriate, his speech normal, and his affect restricted.  His thought process was coherent.  He had no hallucinations or delusions, and no suicidal or homicidal ideation.  His judgment and insight were intact, as was his concentration and attention.  

The examiner diagnosed the Veteran as suffering from depressive disorder with symptoms of PTSD; he was assigned a GAF score of 58.  The examiner described the Veteran as suffering from moderate impairment in social functioning.  

A May 2005 VA treatment record noted that the Veteran was doing well without symptoms.  He was able to handle his depression and anxiety without much difficulty, though he reported problems in suppressing unpleasant thoughts.  His thoughts were goal oriented and coherent, his mood euthymic with congruent affect.  He had adequate impulse control.  He was noted to be stable and functioning above baseline, and was assigned a GAF score of 70.  

A January 3, 2006 VA mental health treatment record noted that the Veteran was no longer able to work due to problems with memory and concentration.  He was noted to be functioning well with occasional problems from triggers that reminded him of his combat experience.  Upon examination, the Veteran's thoughts were goal directed and coherent.  His mood was euthymic with congruent affect.  His insight and judgment were adequate, and he had mild psychomotor agitation in his lower extremities.  The VA psychologist noted that the Veteran functioned better when he was not employed, and assigned a GAF score of 56.  

A June 2006 VA mental health record reflects that the Veteran was on his fourth marriage after three divorces.  He had abused alcohol in the past, and had been abusive toward his previous spouses.  Upon examination, the Veteran was alert and attentive with dysphoric mood.  He had no hallucinations or delusions, but he did have passive, nonspecific homicidal ideation.  He was assigned a GAF score of 60.  

The Veteran submitted lay statements from friends and a former boss in July 2006.  One friend noted that the Veteran had problems keeping jobs because he could not complete the tasks assigned to him.  He noted that the Veteran had four failed marriages, and that his family relationships were strained.  He described the Veteran as very anxious and sad.  A second friend also noted that the Veteran was depressed and sad.  A former boss stated that his performance was lackluster, noting that he could not remember simple orders.  He described the Veteran as suffering from short term memory loss and illogical speech, and noted that the Veteran created problems with coworkers and visitors. 

In his August 2006 hearing, the Veteran noted that he had been fired from many jobs, and that he suffered from depression and anxiety.  He described his difficulty in social and family relationships.  He stated that he had difficulty sleeping and an exaggerated startle response.  He noted that though he tries to keep his temper under control, he had a short fuse and could get violent. 

VA treatment records from late 2006 into 2007 showed the Veteran's condition as deteriorating.  A December 2006 record reflects that the Veteran complained of increased anxiety and stress.  He stated that he suffered from flashbacks and nightmares daily.  He described himself as isolating from others, and stated that he was limited in his work and social life.  He was assigned a GAF of 45.  In February 2007, the Veteran was described as suffering from severe mood swings and increased depression.  He was suffering from anxiety episodes and nightmares.  He was neglecting his personal hygiene, and was tearful and easily distracted.  He had an altercation with another veteran during a counseling session.  His level of functioning was described as "much lower," and he was noted to have passive thoughts of self harm with no actual plan.  A second February 2007 record stated that the Veteran did not have a plan to harm himself, but that he "would be happy if the Lord took him home."  He was suffering from nightmares and flashbacks and was neglecting his hygiene.  A May 2007 record again noted that the Veteran suffered from depression, anxiety, nightmares, and flashbacks.  He had a limited ability to complete his activities of daily living.  He was described as having extreme difficulty in coping with a civilian work environment, and he was limited in his ability to perform business and social functions.  He was assigned a GAF score of 35-40, and was noted to have severe limitations in his ability to function with a normal life.  In September 2007, the Veteran was noted to have major PTSD issues.  He retreated to his own room when overwhelmed with stress, and needed help with his activities of daily living.  The examiner described a definite decline in his functioning.  His GAF had declined to "less than 40," though he was high functioning when not dealing with PTSD issues. 

The Veteran underwent a second VA examination in January 2008.  The Veteran complained of worsening PTSD symptoms, noting that he had frequent nightmares and distressing recollections.  The Veteran described himself as anxious and nervous with little interest in social activities.  He was going through a divorce.  He stated that he gets angry and has difficulty concentrating.  He noted that he had occasional suicidal thoughts and was hypervigilant.  He stated that he heard voices occasionally, telling him to "beware, be careful, watch his back."  He did not have command hallucinations telling him to hurt himself or others, and he denied visual hallucinations and delusions.  

Upon examination, the Veteran's mood was subdued and anxious, and he was teary.  His speech was normal, his grooming adequate, and his thought process was goal directed.  He had no hallucinations or delusions, and his memory was intact.  He had no suicidal or homicidal ideations.  His concentration, attention, insight, and judgment were all described as intact.  

The examiner assigned the Veteran a GAF score of 52.  He noted that the Veteran's symptoms had worsened and were severe.  He described the Veteran as suffering from severe impairment of industrial functioning and that he was severely impaired in social areas.  

VA treatment records from 2008 to 2011 show the Veteran continuing to suffer from severe symptoms.  A March 2008 record noted that the Veteran had severe anxiety and depression, and that he had flashbacks and nightmares.  The Veteran reported fleeting suicidal ideas without plan or intent.  In August 2008 and April 2009, the Veteran reported suffering from crying spells.  In August 2009, the Veteran again reported frequent crying spells accompanying his feelings of helplessness and worthlessness, anxiety, and intrusive memories.  In September 2009, the Veteran reported that he was unable to control his crying spells, that his depression was progressively worsening, and that he had fleeting suicidal ideas.  

The Veteran submitted a January 2011 evaluation performed by Michael Cesta, MD.  Dr. Cesta reported that the Veteran suffered from depression, hopelessness, despair, and passive suicidal ideation.  He reported that the Veteran was socially isolated and unable to keep a job.  Dr. Cesta described the Veteran as profoundly and severely psychiatrically ill.  He stated that the Veteran suffered from a depressed mood with restricted affect, and that the Veteran's speech was decreased in rate, tone, and volume.  Dr. Cesta concluded that the Veteran has been "completely and utterly disabled" since at least 2004, but likely far earlier.  He a GAF score of 35.  

Most recently, the Veteran underwent a VA examination in October 2011.  The examiner found that the Veteran suffers from depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.

The examiner also noted that his examination was largely consistent with Dr. Cesta's.  He stated that the Veteran has made a significant effort to overcome his symptoms, and that he has presented at clinical visits as better than he has actually functioned.  The examiner noted that the Veteran's history of numerous jobs and failed marriages contrasts with his accomplishments prior to his military trauma.  He assigned the Veteran a GAF score of 50, but noted that the score was conservative and that the Veteran has at times functioned far lower.  

Based on the evidence above, the Board concludes that prior to January 3, 2006, the Veteran's acquired psychiatric disorder warrants an increased, 50 percent rating.  Again, under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

The evidence from this period shows that the Veteran suffers from many of these symptoms, most notably difficulty in understanding complex command, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The records from this period show that the Veteran suffered from depression, but he had no suicidal or homicidal ideation.  His January 2005 VA examination described him as suffering from moderate impairment in social functioning, and noted that he had a restricted affect.  

For this period, however, the Veteran did not meet the criteria for a 70 percent rating.  Again, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The evidence from this period shows that the Veteran suffered from some of these symptoms, notably difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  Nevertheless, the evidence also shows that the Veteran was functioning well during this period.  A May 2005 VA treatment record, for instance, noted that the Veteran had few symptoms, and that he was able to control his depression and anxiety without much difficulty.  The Veteran's GAF scores from this period also ranged from 58-70, indicating a level of functioning above that described by the 70 percent rating.  

The Board also notes that both Dr. Cesta and the examiner from the October 2011 VA examination stated that the Veteran's condition was worse than what is reflected in the treatment reports.  Dr. Cesta stated that the Veteran has been "completely and utterly disabled" since at least 2004, and the VA examiner reported that the Veteran has presented at clinical visits as better than he has actually functioned.  The Board, however, grants a greater probative value to the contemporaneous reports from 2004 and 2005 that show that the Veteran was functioning well.  Neither Dr. Cesta nor the VA examiner explained why they believed that the Veteran was worse than what the reports reflect.  Given the consistency that the evidence from this period shows, the Board finds that the 50 percent rating most closely approximates the Veteran's condition, and that a 70 percent rating for this period is not warranted.  

The Board does conclude, however, that from January 3, 2006 and onward, the Veteran's disability does more closely approximate the 70 percent rating.  The VA treatment records, lay statements, and other evidence all show worsening symptoms beginning with this date.  The Veteran began complaining of increasing depression, neglect of his personal hygiene and appearance, and a severe decline in his ability to work.  Indeed, in his January 3, 2006 VA treatment record, the Veteran stated that he was no longer able to work on account of his psychiatric disorder. 

The Veteran does not, however, meet the criteria for a 100 percent rating.  Such a rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence does not show that the Veteran's psychiatric disorder has been productive of symptoms as severe as those described in the 100 percent rating.  Though the Veteran has occasionally complained of passive suicidal ideation, there is no evidence that he is a persistent danger to himself.  He has never been found to have persistent delusions or hallucinations, his thought processes and communications have always been intact, and he has always been oriented to time and place.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from symptoms contemplated by the General Formula for rating mental disorders.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Here, the Board finds that the issue of entitlement to a TDIU has been raised by the record, so it is evaluated below.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for three disabilities: a psychiatric disorder, rated as 50 percent disabling prior to January 3, 2006 and as 70 percent disabling thereafter; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  The Board also notes that the Veteran is currently in receipt of a TDIU with an effective date of January 24, 2011.  

The Board concludes that the Veteran does meet the criteria for a TDIU from January 3, 2006.  Prior to that, the Veteran did not meet the schedular criteria for a TDIU, as service connection for bilateral hearing loss and tinnitus was not granted until June 2007, the Veteran's sole service-connected disability during this time was his psychiatric disorder, and that disability is rated as 50 percent disabling.  This is below the schedular threshold for granting a TDIU based on a single disability.  Perhaps more importantly, however, is the evidence indicates that the Veteran was working up until this date.  Though the Veteran changed jobs numerous times, the fact remains that until January 3, 2006, the evidence indicated that the Veteran was employed.  Accordingly, a TDIU is not warranted for this period.  

Since January 3, 2006, however, the Board does find that the criteria for a TDIU have been met.  On that date, the Veteran's rating rises to 70 percent, so he then meets the schedular criteria.  More importantly, the evidence from this date forward shows that the Veteran is no longer able to secure or follow substantially gainful employment.  As the Veteran stated in his January 3, 2006 VA treatment record, he was no longer able to maintain his employment because of his psychiatric symptoms.  The medical evidence supports his contention and shows that he has been unemployable since this date.  Accordingly, the Board finds that for the period from January 3, 2006, the Veteran does meet the criteria for a TDIU, and that claim shall be granted.  


ORDER

An increased, 50 percent rating for the Veteran's psychiatric disorder for the period prior to January 3, 2006 is granted.  

An increased, 70 percent rating for the Veteran's psychiatric disorder for the period from January 3, 2006 is granted.

A TDIU prior to January 3, 2006 is denied.  

A TDIU for the period from January 3, 2006 is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


